Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/823,342 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for foreign priority based on applications filed on 4/5/2019 (JP2019-073071). The certified priority documents have been received. 
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 3/19/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitations “group identification information in which each identifies a group…” in line 13 renders the claim indefinite since it is not clear what limitation/structure the “each” refers to. Appropriate correction/clarification is required. 
Independent claims 8 and 15 are rejected for the reasons indicated with respect to claim 1 above.
Dependent claims 2-7, 9-14 and 16-20 are rejected for encompassing the deficiencies found in the independent claims upon which they depend. 
REJECTIONS BASED ON PRIOR ART
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102a(1)/a(2) as being anticipated by Jeong et al. (US 8,332,573)
As per claim 1. A storage device comprising: a flash memory; and  5processing circuitry configured to: divide a storage area of the flash memory into pages to manage the storage area, data being written in units of the pages; [Jeong teaches each of the flash memory blocks being divided into 
perform a deleting process in units of blocks in response to receiving a deletion instruction, each of the blocks including a plurality of pages;  [Jeong teaches “if the blocks are not erase, an erasing operation is performed in units of a corresponding block group” (col. 7, lines 56-62) where each of the blocks comprises a plurality of pages as illustrated in (fig. 4 and related text)]
10receive, as a write instruction for writing data, an instruction including address information specifying a writing location of the data; [Jeong teaches “FIG. 6… explaining operation of executing a write command by using an address mapping method… a logical address and a read command are received” (col. 7, lines 35-47)]
store, with respect to a plurality of groups in which each group includes one or more blocks, a plurality of group identification information in which each identifies a group and information specifying blocks included in the group in association with each other;  [Jeong teaches “a block group map table representing relationships between a block group and a plurality of blocks included in the block group is stored, and an access unit map table representing relationships between an access unit and a plurality of pages included in the access unit is stored and managed” (col. 6, lines 35-43)]
15perform a predetermined calculation based on the address information included in the received write instruction to obtain group identification information, of the plurality of group identification information, identifying a group including a block including pages onto which data is to be written according to the write instruction; and [Jeong teaches “a block group and an access unit corresponding to the received logical address are determined… the block group map table and the access unit map table are loaded… and the block group and access unit mapped on the tables are retrieved” (col. 7, lines 38-47; fig. 6 and related text)]
write the data onto the pages of the block included in the group identified by the 20obtained group identification information, based on the received write instruction [Jeong teaches “Then, the physical address mapped in the block group map table and the access unit map table is transmitted to the memory controller… and the memory controller writes requested data to the corresponding physical address” (col. 7, lines 63-67; fig. 6 and related text)].  
As per claim 54. The storage device according to claim 1, wherein the processing circuitry is configured to store the plurality of group identification information in the flash memory [Jeong teaches “The group map table may be stored in a portion of the entire block groups, and the access unit .  
As per claim 5. The storage device according to claim 4, wherein the processing circuitry is configured to obtain the group identification information from the plurality of group 10identification information stored in the flash memory [Jeong teaches “a block group and an access unit corresponding to the received logical address are determined… the block group map table and the access unit map table are loaded… and the block group and access unit mapped on the tables are retrieved” (col. 7, lines 38-47; fig. 6 and related text)].   
As per claim 6. The storage device according to claim 1, wherein the processing circuitry is further configured to: in a case that there is a block associated with the obtained group identification 15information, select the block and write the data onto the pages of the selected block, and in a case that there is not a block associated with the obtained group identification information, select another block that is not associated with the obtained group identification information and write the data onto the pages of the selected another block [Jeong teaches “it is determined whether enough valid access units exist in the corresponding block group in order to write data” (col. 7, lines 48-50) and if so, data is written in step 690 “If a storage space for writing the data is deficient, another valid block number of the system is additionally allocated to the block group” (col. 7, lines 51-55) and data is later written in block 690 (fig. 6 and related text)].  
As per claim 207. The storage device according to claim 6, wherein the another block that is not associated with the obtained group identification information includes empty pages [Jeong teaches if allocated block is not erased, the block is erased (thus, creating empty pages) and the write is performed (fig. 6 and related text; col. 7, lines 56-62)].  
As per claim 8. A control method of a storage device including a flash memory, the control method comprising:  25dividing a storage area of the flash memory into pages to manage the storage area, data being written in units of the pages; performing a deleting process in units of blocks in response to receiving a deletion instruction, each of the blocks including a plurality of pages; receiving, as a write instruction for writing data, an instruction including address 30information specifying a writing location of the data; storing, with respect to a plurality of groups in which each group includes one or more blocks, a plurality of group identification information in which each identifies a group and information specifying blocks included in the group in association with each other;  17Attorney Docket No. 13905US01 performing a predetermined calculation based on the address information included in the received write instruction to obtain group identification information, of the plurality of group identification information, identifying a group including a block including pages onto which data is to be written according to the write instruction; and  5writing the data onto the pages of the block included in the group identified by the obtained group identification information, based on the received write instruction [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 11. The control method according to claim 8, further comprising storing the plurality of group identification information in the flash memory [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 12. The control method according to claim 11, wherein the obtaining includes obtaining the group identification information from the plurality of group identification information stored in the flash memory [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 13. The control method according to claim 8, further comprising: in a case that there is a block associated with the obtained group identification information, selecting the block and writing the data onto the pages of the selected block; and in a case that there is not a block associated with the obtained group identification 5information, selecting another block that is not associated with the obtained group identification information and writing the data onto the pages of the selected another block [The rationale in the rejection of claim 6 is herein incorporated].  
As per claim 14. The control method according to claim 13, wherein the another block that is not associated with the obtained group identification information includes empty pages [The rationale in the rejection of claim 7 is herein incorporated].  
As per claim 15. A non-transitory computer-readable storage medium storing a program for causing a controller of a storage device including a flash memory to perform a process, the process comprising: dividing a storage area of the flash memory into pages to manage the storage area, 15data is written in units of the pages; performing a deleting process in units of blocks in response to receiving a deletion instruction, each of the blocks including a plurality of pages; receiving, as a write instruction for writing data, an instruction including address information specifying a writing location of the data;  20storing, with respect to a plurality of groups in which each group includes one or more blocks, a plurality of group identification information in which each identifies a group and information specifying blocks included in the group in association with each other; performing a predetermined calculation based on the address information included in the received write instruction to obtain group identification information, of the plurality of 25group identification information, identifying a group including a block including pages onto which data is to be written according to the write instruction; and writing the data onto the pages of the block included in the group identified by the obtained group identification information, based on the received write instruction [The rationale in the rejection of claim 1 is herein incorporated].  
30	As per claim 18. The non-transitory computer-readable storage medium according to claim 15, wherein the process includes storing the plurality of group identification information in the 15flash memory [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 19. The non-transitory computer-readable storage medium according to claim 18, wherein the process includes obtaining the group identification information from the plurality of group identification information stored in the flash memory [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 20. The non-transitory computer-readable storage medium according to claim 15, wherein the process further includes: in a case that there is a block associated with the obtained group identification information, selecting the block and writing the data onto the pages of the selected block; and  25in a case that there is not a block associated with the obtained group identification information, selecting another block that is not associated with the obtained group identification information and writing the data onto the pages of the selected another block [The rationale in the rejection of claim 6 is herein incorporated].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 8,332,573) in view of Jung et al. (US 2019/0220416).
As per claim 2. Jeong teaches The storage device according to claim 1, but does not expressly disclose wherein the predetermined calculation includes a calculation for converting address information, indicating addresses adjacent to each other, into group identification information identifying a group including the same block 25or consecutive blocks; however, regarding these limitations, Jung teaches [“memory blocks grouped into super blocks (par. 0048-0049; figs. 2A-2B and related text) “Write data received from a host apparatus may be sequentially stored in the first super block SB1 in an arrow direction indicated by a dotted line in FIG. 2B. For example, the write data may be sequentially stored from a first sector S1 to a 64-th sector in a write operation for the first super block SB1” (par. 0050; fig. 2B and related text) where “When the write operation for the first to j-th sectors S1 to Sj of the 10-th super block SB10 is completed, the map updating operation may be performed and the processor 220 may generate a sequential map entry SME1 for the sequential logical addresses LBA1 to LBAj.” (par. 0080)].  
Jeong and Jung are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Jeong to include a calculation for converting address information, indicating addresses adjacent to each other, into group identification information identifying a group including the same block 25or consecutive blocks as taught by Jung since doing so would provide the benefits of improved read performance (par. 0005). 
Therefore, it would have been obvious to combine Jeong with Jung for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 9. The control method according to claim 8, wherein the predetermined calculation includes a calculation for converting address information indicating addresses adjacent to 10each other into group identification information identifying a group including the same block or consecutive blocks [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 16. The non-transitory computer-readable storage medium according to claim 15, wherein the predetermined calculation includes a calculation for converting address information indicating addresses adjacent to each other into group identification information identifying a group including the same block or consecutive blocks [The rationale in the rejection of claim 2 is herein incorporated].

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 8,332,573) in view of Kanno et al. (US 2019/0087323).
 3. Jeong teaches The storage device according to claim 1, but does not expressly disclose wherein the processing circuitry is further configured to: select a block to be a transfer destination for each block included in a group which is a 30target of a garbage collection process, from blocks which are not associated with any group identification information; copy contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and16Attorney Docket No. 13905US01 replace information specifying a transfer source block, which is associated with the group identification information of the group which is the target, with information specifying the selected block; however, regarding these limitations, Kanno teaches [“When executing garbage collection of the nonvolatile memory, the controller selects a copy source block and a copy destination block for the garbage collection from the plurality of blocks, determines a second location of the copy destination block to which valid data stored in the copy source block is to be written, copies the valid data to the second location of the copy destination block, and notifies the host of a logical address of the valid data, a second block number designating the copy destination block, and a second in-block offset indicating an offset from a leading part of the copy destination block to the second location by a multiple of the grain.” (par. 0048) “When the GC operation control unit 23 receives a command (GC control command) to designate the copy source group (source QoS domain) and the copy destination group (destination QoS domain) of the garbage collection from the host 2, the GC operation control unit 23 selects the copy source block of the garbage collection from the block group belonging to the copy source group, and selects the copy destination block of the garbage collection from the block group belonging to the copy destination group. “ (par. 0124) “the host 2 updates LUT managed by the host 2 and maps the destination physical address to each of the logical addresses corresponding to the copied valid data (step S51).” (par. 0227)].  
Jeong and Kanno are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Jeong to include select a block to be a transfer destination for each block included in a group which is a 30target of a garbage collection process, from blocks which are not associated with any group identification information; copy contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and16Attorney Docket No. 13905US01 replace information specifying a transfer source block, which is associated with the group identification information of the group which is the target, with information specifying the selected block as taught by Kanno since doing so would provide the benefits of efficiently cleaning up the memory and creating available space for data writes.
Therefore, it would have been obvious to combine Jeong with Kanno for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 10. The control method according to claim 8, further comprising: selecting a block to be a transfer destination for each block included in a group which 15is a target of a garbage collection process, from blocks which are not associated with any group identification information; copying contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and replacing information specifying a transfer source block which is associated with the 20group identification information of the group which is the target, with information specifying the selected block [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim 17. The non-transitory computer-readable storage medium according to claim 15, wherein the process further comprises: selecting a block to be a transfer destination for each block included in a group which 5is a target of a garbage collection process, from blocks which are not associated with any group identification information; copying contents of valid pages included in each block included in the group which is the target of the garbage collection process, into the selected block; and replacing information specifying a transfer source block is associated with the group 10identification information of the group which is the target, with information specifying the selected block [The rationale in the rejection of claim 3 is herein incorporated].  

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES

If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



August 16, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135